FILED IN
                                               14th COURT OF APPEALS
                                                   HOUSTON TFXAC


                                                   JUL 20 2015

              RE: Case No. 14-15-0002l!-(^lSTO^EERRKA PR,NE
          FOURTEENTH COURT OF APPEALS

                    301 Fannin St. Suite 245

                    Houston, Texas 77002



Case Number: 70242




In act of Statements and Falsehoods.            Mr. Bowers
was given a Fair Trial and he agreed to the division of
assets as stated in the Final Decree of Divorce. See
attached: Rule 11 Agreement Final Orders.


I appear as Pro se. I am asking the Court to Affirm
the Trial Court Decision of assets of the Final Decree
of Divorce.




                /
RE:   Case No. 14-15-00021-CV




Case No. 70242




                 Certificate of Service

I hereby certify that a true copy of the above was
served on Pro se Clinton Bowers at 3718 Brighton
Lane, Pearland, Texas 77584 accordance with the
Texas Rule of Civil Procedure




Barbara Bowers - Pro se

1942 Helvick Blvd

Houston, Texas 77051

Cell # (713) 470-8744
                        (Vse Mo 7oz4 z




     (•WUva      jpve/5

                     K(i(e 1(    AzjueMru^Jr                    NOV 25 2fl|3
                                                        3^:
                          ffitt) Dv^yg              Cterti OfOrstrict
                                                    -BY—:

                                                                               DEPUTY



    \.        lt^ fxAicf arc- btiiftkh Boukf^. tfuffod
          **A     BcLrU** -&Ot/rtrS lA/&m


 AaV\&ifl                    4(500-
                -CJU&                f?
Quite j*$ bhUaaJie»e.           -fPSpSm. F6< Dorpasef


(p. pisiZ& OAAa^U.d•           „rXe,hi .IIA jfatr- ftCKJT*-
  P? noi oferwrsi ^A^J ^ &MM- A
 ^      AIaaa gj^/t^^-.

 (/ijrr-A' ^l: co .^k^ qui               ac&ff -Mhh^t
(J:     jfy [A$use&' -ffa. 4^^ ,c^, )c^e^.
ff. , jJa.-H*"   pg~] C"j*.hetxcTr'
prtp£x£i




 C&}£.± TU.V tei)k^ &7, poo.** •&>•
 4o     Rg^rffe
/{*   AWW    
             O^tttTv^ (?a,rv ~tW                    t—: eaj" CTCXoU OTio^^

         [Qng .^hcdl ^cn^ak Pen ^^ ^\ L^Ql4l
         l               i   ll       1        *.     f            t^y\    . ,   *-%   1   *- r*\ _ 4 ill



         4-\r^^g,QcrJ         y^ foexjbex/cx, £boVsig:cJ\S  PTioniK                  Ug-Vj tcgrr^


                 oP^cxjtcx^c\ ^T^< ^FfSaA- ^\nr>l\
         ^fcnir^.W: 00 4Wgi G>^  &j~ \ f^o^
             cnQ[n^cr
                   ocr _ ^V^cxi\
                         ^>ncxi\                     0^0 ^y "Hr\cr
             1Q.S iTcrc^a loA-Ngpcqe? cxvxd ^e^jcZTcTe^l                                   GSNS

         Q.pplrc^^ly -Vo -4VngcI^  .

             VA O Gg^^ OTtCnTs            \CXNNl CT> cx^Clc, qs       Qui CXI QTN
         cxW^vM^A ^o W: rcx?fag<4,                              Vw         gciftr\                                       '£oOa   l W( O^QJA
                                                      SL(A^_
                               OCY>   4V C£
COr^-t-cra       h7-4^noyN     NAihycTcx ^slncz. Ovid


Voc^Qfoo(XN \^/«H\       iV&    cx£>s> ooj c^tecp ' LXlgljgC.




   OCT*   \fx£      fcrcjogQpV- /^srcoo £- 4-Kcxh 4w
aiiisIxc^_o_^                                               ©on

 \y ^        tVvv* vs a dwi-sww o£ ov^vK/ only an*, is f\t>(r a

                                     'Property Division

                                                *^*Value                     Husband                          Wife
3718 Brighton Lane, Pearland, TX                 144,250.00                     J
Mortgage on Brighton Lane House                  (68,595.14)                   s/




                                                                                                         tmm
                                                 mm&                                                        ^
W-Chase Checking 2561                             1,429.79                                                 1,429.79
W - Chase Savings 8644                             525.36                                                   525.36

W-Chase Liquid 2262                                 14.01                                                    14.01

J - Chase Checking 4316                             66.35                                                    66.35

W- Chase Savings 3246                               42.24                                                    42.24

H- Chase Checking 9579                            4,338.83                   4,338.83
H-Chase Savings 3631                             14,092.43               14,092.43
W-JSC Shares 3611-S1                               136.00                                                   136.00

W-J5C Special Savings 3611-S2                      821.64                                                   821.64

J - Hurricane Ike Settlement Check         -     27,000.00                                                 27,000.00
(in registry of court)
                                                                                                         mmm
                                                ""


H-MetLife Stocks (159)                            7,775.10                   7,775.10-
W-MetLife Stocks (79)                             3,683.10                                                 3,683.10
W - Employees Retirement System                  51,152.72                                                 51,152.72
W - U.S. Army Retirement                   ^.iU.te43-m6V-.:7         "•'" • •'*. "Y .'* '• '""•"'      -./Paid monthly
H - U.S. Army Retirement                  :jV2>017-03-mo:; y- ."Paid" monthly--: ::. ' - ..' •.' ' * ' ."
H-VA Disability                           " •; ;969;:00"mo>r     Paid monthly^ •-•j-" '-f'Y:-f;«:
H-Social Security                         *\ '980,00 mo," "". . .Paid.monthly ..
                                                                     i • .      .   ...i   '••"%   >
W - Army Life Insurance                        ' lrop;000:00 ...;.                                      v .:.Tbwife*^
H- Army Life Insurance                    .V -"50,000:00 r."' I. "*; Jo'HusbahdV-.V - v« •>/•*_ V S.v"
W-TIAACref Annuity                        •'300:00.^40:0:00 yr./ .•"'. |"."- '"-.'".;' '. ':?;; ••ioo.%-.-: ;.
W- 2002 Nissan Altima                             1,724.00                                                 1,724.00
H- 2003 Ford Expedition                           2,156.00                   2,156.00
                                                -T/212.00                                                  1,212-UU
H -Personal Property (see chart)                -4^39X0          •           4,439,00                                -   rSated®


                                       EXHIBIT


                                         A                                                                 Pagel0f2^Vs
    ^r




H - Chase Visa 8612                     (1,268.59)    (1,268.59)
H'- Fingerhut Credit Card 7545           (510.77)      (510.77)
H - Sears Mastercard 0763             • (1,005.08)    (1,005.08)
H - Shop Now Pay Plan 6997-A4             (26.67)    „ (26.67)
H - Discount Tire 7646                   (522.69)     (522.69)
W - Springleaf Loan 1971                (3,216.24)                 (3,216.24)
W - NBT Bank Loan (Sylvan) 3582         (4,579.58)                 (4,579.58)
W - Discount Tire 4700                  (616.03)                    (616.03)
W - Care Credit (dental)                 (599.43)                   (599.43)
H - IRS Tax Debt (2010, 2011, 2012)     Unknown       Unknown
                                      WBSSBM&        GEjI'WbP      {ggggHtii




   %